El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
En un solo escrito interpuso la parte apelante recurso de apelación contra dos resoluciones de la corte inferior y adhirió a dicho escrito un sello de rentas de cinco dólares.
Fundándose en este hecho solicita la parte apelada la desestimación de las apelaciones por entender que debieron adherirse al escrito dos sellos de a cinco dólares 'cada uno por tratarse de dos apelaciones.
El apartado D de la sección 2ª. de la Ley No. 17 - de *7511915 para regular el cobro fie los derechos y costas en los asuntos civiles en las cortes de distrito y municipales dis-pone lo siguiente: “Por cada escrito de apelación de una corte de distrito al Tribunal Supremo, $5”.
Como las palabras de una ley deben ser generalmente entendidas en su más corriente y usual significación; y como lo que exige la ley es que se paguen cinco dólares por cada escrito de apelación, entendemos que la apelante cumplió! con ese precepto a pesar de que su escrito contiene dos apelaciones pues seguín la letra de la ley sólo hay que pagar cinco dólares por cada escrito de apelación y no por cada apelación que se establezca en el escrito.
También se solicita la desestimación de una de las ape-laciones por el fundamento de ser frívola.
La apelante fué admitida como interventora en la testa-mentaría 'de don Angel Franceschi G-regori por tener en tra-mitación una demanda para que se la declarase hija natural reconocida de Franceschi, demanda que a instancia de la demandante, fué desestimada sin fallarse en. sus’ méritos pero tenía presentada otra demanda de igual naturaleza, cuando la corte inferior declaró con lugar la petición de los herederos testamentarios para que cesara esa intervención. Contra esa resolución se interpuso la apelación cuya deses-timación se pide por ser frívola.
De los hechos expuestos no aparece claramente que la apelación sea frívola por lo que preferimos dejar esa cues-tión para cuando se consideren los méritos de la apelación.
La moción de desestimación debe ser negada.

Declarada sin lugar la moción para que se desestime la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, y Hutchison.
El Juez Presidente Sr. Hernández no-intervino en la resolución de este caso.